Title: From James Madison to George W. Erving, 18 March 1805
From: Madison, James
To: Erving, George W.


Sir,
Department of State March 18th 1805
Presuming that you will have reached Madrid and Mr Bowdoin having been detained by indisposition from proceeding thither, the following communications are proper to be addressed to you.
Congress adjourned on the night of the 3d instant, that being the time to which the Session was limited by the Constitution. A collection of their Acts will be forwarded as soon as they shall be in print. For the present I inclose 1st. [“]An Act to regulate the clearance of Armed merchant vessels” 2d An Act for the more effectual preservation of peace in the ports and harbours of the United States &c. 3d An act further providing for the Government of the Territory of Orleans and District of Louisiana.
The first Act which restrains private armaments was prescribed by a prudent regard to our neutral reputation and obligations; and, as a sufficient precaution against the unlawful use of such armaments, removes all grounds of just complaint on the part of belligerent nations. An absolute prohibition was more than could of right be required by them; more than the examples of Great Britain and France particularly could require, and more than would have been consistent with the self defence which in certain cases ought to be allowed to our maritime Citizens. This interposition of the Legislature was conformable to representations strongly pressed both by France and by the British Minister here, more especially by the former. As Great Britain however will be able to ensure, by her naval superiority, supplies of every kind to her Colonial possessions; it seems highly probable that France whose distant possessions must depend for supplies on neutral channels, has overlooked her interest in the part she has taken. The interest of Spain, now a party to the war, and whose supplies must also be drawn from neutral sources, may perhaps be as little as that of France, promoted by the restrictions of the Act. This unequal operation among the belligerent parties however, cannot be imputed to the United States. France cannot complain because she sought it. Spain cannot complain because she was not known or presumed at the time to be in the war. And neither can complain for another reason, which is, that the United States have done only what they had a right to do, and what they thought it expedient to do. The restrictions imposed, with respect to contraband of war, are limited as you will observe to the West Indies, the scene of the forced trade complained of, and to the coast on the main most contiguous to them.
The second Act was prompted more particularly by the insults within our harbours last summer and fall by British ships of war. It is however properly extended to the ships of all nations, and irregularities of other kinds. It is not probable that the Spanish Government will be displeased at its provisions. One of its own ordinances prohibits the entrance into Spanish ports, of ships of war belonging to other nations, except under very special circumstances.
The 3d Act sufficiently explains its objects. The bearers of the memorial from New Orleans to Congress, are understood to have carried back some dissatisfaction at not having obtained an immediate establishment of the lower territory into a state, and a permission to import slaves into it. It may be hoped however, that as the footing on which their constituents are placed is strictly consistent with the usage of the United States in like cases, and particularly that of the Mississippi Territory, and with the permanent interests of that Country, the dissatisfaction will be neither extensive nor lasting.
To the above inclosures is added a copy of the President’s address, on his re-inauguration.
According to information transmitted from New Orleans, it appears that the Government of Mexico has taken a post at Lanana between Nacogdoches their former most advanced post, and Natchitoches our most advanced post, these two former posts being about Sixty miles apart; that they are about to take possession of Adais within twenty miles of Natchitoches and on the waters of the Mississippi; that a Governor and large reinforcement of men are coming to Nacogdoches; that a Colony and strong military force are about advancing to the Bay of St Bernard, the first establishment of La Salle in Louisiana; that they have been reconoitring the country claimed by both parties with a body of Dragoons; and that troops were ordered from the Havana for Pensacola & Mobille.
In consequence of this information the letters, of which copies are inclosed, were written to Governor Claiborne and the Marquis De Yrujo. It was thought proper also, considering the relation of France to the territory which passed from Spain to the United States, thro’ her hands, and the interest she may be presumed to feel in preventing collisions between the two latter, that these proceedings on the part of Spain should be communicated to Genl Turreau the French Plenipotentiary to the United States. He received it with strong professions of a desire to promote harmony between the United States and Spain, and an entire approbation of the mutual forbearance proposed on our part, to make any military innovations whilst negotiations are on foot concerning the limits of the ceded territory. He signified also that he should write on the subject to the Marquis D’ Yrujo, who for some time past has made Philadelphia his residence. The Marquis has since made a visit to this City, and whilst here the inclosed answer to my letter was received from him. In conversations between him and Genl Turreau, in the presence of others, the latter combatted, in a very decided tone, the attempts of the Marquis, to justify the military movements of Spain, in the present state of things between her and the United States.
No reply has been given to the Marquis’s answer, and it is probable that he will be left under the impressions, whatever they may be, resulting from this silence, and the tenor of my letter to him. It may be not amiss however, here to remark, that besides the utter inadequacy of the expeditions for exploring the Country in dispute with a view to the most harmless purposes, to justify the measures of Spain; the first of these expeditions under Capt Lewis was previously communicated to him, and was never understood to be dissatisfactory; that the others were presumed to be as little objectionable, and moreover that Governor Claiborne was ready to enter into every necessary explanation on the subject of them with the Marquis de Casa Calvo and Governor Folch. There was the less room to apprehend that the post route, diagonally thro’ West Florida, explored by Mr Briggs, would be offensive, as no objection had been made to the passage of the Mail from Natchez thro’ a part of West Florida, to New Orleans, and the less ground for complaint by Spain, because a military road had been previously undertaken by Govr. Folch from Mobille to Baton Rouge.
To put you in fuller possession of occurrences having relation to the territory in question between Spain and the United States, I add to the above inclosures the correspondence of this Department with Governor Claiborne and Secretary West founded on representations made by the Marquis de Yrujo relative to a kind of insurrection in West Florida, under a certain Kemper, which is introduced by the Marquis as one of the apologies for his Government in not countermanding whatever military orders might have been given for the security of her possessions in this quarter.
With these communications in your hands you will be able to correct errors which may find their way into the Spanish Councils, and perhaps controul measures of an improper tendency to which otherwise they might give rise.
Mr Bowdoin has not yet set out on his mission. His ill health and the rigor of the winter, have hitherto disabled him from making a previous visit to this City. It is expected that he will be here, if at all, early in April; and that whether he comes or not, he will embark for Spain by the middle of May.
At home a change has been made in the Navy Department and that of the Attorney General by the translation of Mr Smith to the vacancy left by the resignation of Mr Lincoln and the succession of Mr Crowninshield to the Secretaryship of the Navy.

For the cyphered parts of this letter Mr Pinckneys cypher has been used. I have the honor to be &c
James Madison
